     Case 4:21-cv-00708-O Document 7 Filed 06/09/21                 Page 1 of 3 PageID 79



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

RONNIE TURNER,                                §
          Petitioner,                         §
                                              §
v.                                            §       Civil Action No. 4:21-CV-708-O
                                              §
THE STATE OF TEXAS,                           §
           Respondent.                        §


                                 OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Ronnie Turner, a state prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against the State of Texas, Respondent. After

considering the pleadings and relief sought by Petitioner, the Court has concluded that the petition

should be summarily dismissed as frivolous.

I. BACKGROUND

        Petitioner is serving a 45-year sentence in TDCJ for his 2005 conviction in Tarrant County,

Texas, Case No. 0941085D, for aggravated robbery. See TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

Offender Information Details, http://www.offender.tdcj.texas.gov/OffenderSearch (last visited June

9, 2021). In the present case, Petitioner does not challenge his conviction directly; instead, he

indicates that he challenges a “court order” and complains of the handling of his state habeas-corpus

application in WR-63,583-33 (trial court case no. C-3-W011934-0941085-R). Pet. 2, 6–7 ECF No.

1. He seeks an order “authorizing” the state court to hold a full evidentiary hearing on the

application. Id. at 7.
     Case 4:21-cv-00708-O Document 7 Filed 06/09/21                              Page 2 of 3 PageID 80



II. DISCUSSION

        Title 28, United State Code, § 2243 authorizes a district court to summarily dismiss a

frivolous habeas-corpus petition prior to any answer or other pleading by the government.1

Therefore, no service has issued upon Respondent.

        In this circuit, it is well settled that infirmities in state habeas proceedings do not constitute

grounds for relief in federal court. See Duff-Smith v. Collins, 973 F.2d 1175, 1182 (5th Cir. 1992);

Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997). This is because an attack on the state

habeas proceeding is an attack on a proceeding collateral to the detention and not the detention itself.

Rudd v. Johnson, 256 F.3d 317, 320 (5th Cir. 2001). Furthermore, a federal district court is not

empowered to order a state court to hold an evidentiary hearing in a habeas matter involving a state

prisoner. See Dixon v. Beto, 472 F.2d 598, 599 (5th Cir. 1973). The necessity of an evidentiary

hearing is within the sound discretion of the state trial court. See Ross v. Estelle, 694 F.2d 1008,

1011 n.2 (5th Cir. 1983).

III. CONCLUSION

        For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DISMISSED as frivolous and “The Relator Motion for Leave for the United State

District Court to Issue an Order to the State Court to Hold an Evidentry Hearing on the Newly

Discover Evidence Affidavit Exhibit (C) and Alibi Witness Affidavit Exhibit (F)” (all spelling,


        1
            Section 2243, governing applications for writ of habeas corpus, provides:

                  A Court, justice or judge entertaining an application for a writ of habeas corpus shall
        forthwith award the writ or issue an order directing the respondent to show cause why the writ should
        not be granted, unless it appears from the application that the applicant or person detained is not
        entitled thereto.

28 U.S.C. § 2243 (emphasis added).

                                                           2
    Case 4:21-cv-00708-O Document 7 Filed 06/09/21               Page 3 of 3 PageID 81



punctuation, and/or grammatical errors are in the original) (ECF No. 3) is DENIED. A certificate

of appealability is also DENIED. Petitioner’s application to proceed in forma pauperis (ECF No.

6) is GRANTED.

       SO ORDERED on this 9th day of June, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               3
